Exhibit 10.1

AMENDMENT NO. 3 TO

AMENDED STRATEGIC RELATIONSHIP AGREEMENT

This Amendment No. 3 to the Amended Strategic Relationship Agreement, is made
and effective as of November 1, 2011 (“Amendment No. 3”), between Ellie Mae,
Inc., a Delaware corporation (“Ellie Mae”), and SavingStreet, LLC., a New York
limited liability company (“SavingStreet” and, together with Ellie Mae, the
“Parties”).

WHEREAS, Ellie Mae and SavingStreet previously entered into an Amended Strategic
Relationship Agreement, dated as of June 15, 2010 (the “Agreement”), as amended
by Amendment No. 1 effective July 1, 2010 (the “Amendment No. 1”), and as
further amended by Amendment No. 2 effective July 1, 2011.

WHEREAS, the Parties desire to amend their respective obligations as set forth
in the Agreement in order to enable the Parties to engage Exito Consulting LLC
(“Exito”) to provide certain marketing and sales services and assist in the
market validation of a borrower retention service to Encompass Software users
(the “Exito Services”); and

WHEREAS, Ellie Mae and SavingStreet have agreed to amend the Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt of which is hereby acknowledged, Ellie Mae
and SavingStreet hereby agree as follows:

1. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.

2. The Parties agree to engage Exito for the period between November 1, 2011
through February 29, 2012 (the “Engagement”) to perform and deliver the Exito
Services.

3. Ellie Mae agrees to pay Exito $12,000 per month, in arrears, for the
Engagement, which Ellie Mae shall endeavor to pay within 30 days of receipt by
Ellie Mae of an invoice from Exito. For the avoidance of doubt, in no event
shall Ellie Mae be obligated to pay in excess of $48,000 in the aggregate for
the Engagement. Any such excess shall be the responsibility of SavingStreet.

4. After the Engagement but no later than February 29, 2012, the Parties shall
review the results of the Exito Services, including the feasibility and
marketability of a borrower retention service to Encompass Software users. In
the event that Ellie Mae deems in its sole discretion that such a borrower
retention service is not beneficial (financially or otherwise) to Ellie Mae,
Ellie Mae shall have the right to terminate in full, at any time, any and all
agreements and arrangements with SavingStreet, including the Agreement and all
amendments thereto (the “Termination Right”), by delivering written notice of
termination to SavingStreet, and SavingStreet shall agree to such termination.

 

1



--------------------------------------------------------------------------------

5. Notwithstanding any exercise of the Termination Right, SavingStreet agrees to
(a) provide the Customer Loyalty Service to those Encompass Software users that,
as of the date the Termination Right is exercised, have existing and current
subscriptions to, and/or otherwise have contractual rights to, such service (the
“Existing Customers”), until the earlier termination or cancellation of the
Customer Loyalty Service by such Existing Customers and (b) comply with the
safeguarding provisions in Section 7 of Amendment No. 1. In exchange for
SavingStreet’s continued delivery of the Customer Loyalty Service to the
Existing Customers, Ellie Mae will pay SavingStreet 50% of the fees Ellie Mae
bills the Existing Customers, provided that SavingStreet shall be paid no less
than $5 for each Borrower loan file subscribed to the Customer Loyalty Service.

6. In the event that Ellie Mae exercises the Termination Right, the respective
obligations of the Parties shall cease on the date the Termination Right is
exercised; provided, however, the following provisions shall survive any
termination or expiration of the Agreement, as amended: Sections 10 (but only to
the extent that Section 10 is applicable to the Common Stock Purchase Warrant
dated September 30, 2008 issued to SavingStreet, and such warrant has not
terminated or expired by its own terms), 17, 18 and 19 of the Agreement;
Sections 2 (but only to the extent that there are Existing Customers) and 7 of
Amendment No. 1; and Sections 5 and 6 of this Amendment No. 3, together with
such other provisions that by their nature should reasonably be intended to
survive.

7. In the event of any inconsistency between this Amendment No. 3, the Agreement
and the other amendments thereto, this Amendment No. 3 shall govern. All other
provisions of the Agreement and the other amendments thereto shall remain in
full force and effect.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.

 

ELLIE MAE, INC.

/s/ Sigmund Anderman

Signature Name: Sigmund Anderman Title: CEO

 

SAVINGSTREET, LLC /s/ Rick Del Mastro Signature Name: Rick Del Mastro Title:
Member